           Case 1:20-cv-03117-ALC Document 55 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                 6/26/2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                                :
  BARBARA ELIAAS, ET AL., on behalf of
                                                                :
  themselves, FLSA Collective Plaintiffs, and
                                                                :
  the Class,
                                                                :   20-CV-3117 (ALC)
                                                                :
                                             Plaintiffs,
                                                                :   ORDER
                                                                :
                    -against-
                                                                :
                                                                :
  WWUPD INC. d/b/a DISTRICT SOCIAL
                                                                :
  and ROBERT GAINES
                                                                :
                                            Defendants.
------------------------------------------------------------x
ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Notice of Voluntary Dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i) from a number of Plaintiffs in this case. ECF No. 53. It is an open

question in this Circuit “whether parties may settle [] cases without court approval or DOL

supervision by entering into a Rule 41(a)(1)(A) stipulation without prejudice.” Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 201 n.2 (2d Cir. 2015); see also Amadis v. Newcastle Realty

Servs., LLC, No. 17-CV-8116, 2018 WL 2727350 (S.D.N.Y. May 10, 2018).

         The Parties should submit a joint status report, in writing, by July 10, 2020 informing the

Court about whether the resolution of this case as to the Plaintiffs who filed the notice of voluntary

dismissal is the result of a settlement between the Parties. If there was indeed a settlement between

the Parties, they should also submit Letter Briefs, not to exceed five pages, that discuss whether

Court approval is needed for the settlement by July 10, 2020.



SO ORDERED.

Dated:           June 26, 2020
                 New York, New York

                                                         1
Case 1:20-cv-03117-ALC Document 55 Filed 06/26/20 Page 2 of 2



                                  _______________________________
                                   HON. ANDREW L. CARTER, JR.
                                      United States District Judge




                              2
